J-A26036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                          IN THE SUPERIOR COURT OF
                                                            PENNSYLVANIA
                            Appellee

                       v.

TIRRELL WILLIAMS

                            Appellant                      No. 2145 MDA 2014


        Appeal from the Judgment of Sentence of September 16, 2014
             In the Court of Common Pleas of Lycoming County
             Criminal Division at No.: CP-41-CR-0000590-2013


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and PLATT, J.*

MEMORANDUM BY WECHT, J.:                             FILED NOVEMBER 02, 2015

       Tirrell Williams appeals the            September   16, 2014   judgment   of

sentence, which was imposed after he was convicted by a jury of two counts

of possession of a controlled substance with intent to deliver (“PWID”).1

Herein, Williams contends that the trial court erroneously denied his pre-trial

motion in limine. We affirm.

       The trial court has summarized the factual and procedural history of

this case as follows:

       On November 12, 2013, police stopped a vehicle being driven by
       [Williams] because they had a warrant for his arrest. The police
       removed [Williams] from the vehicle, searched him incident to
       arrest, and found $111 and a cell phone. The police handcuffed
____________________________________________


*
       Retired Senior Judge assigned to the Superior Court.
1
       35 P.S. § 780-113(a)(30).
J-A26036-15


     [Williams] and placed him in the back of Officer Justin Snyder’s
     cruiser.

     There were four other occupants in the vehicle. The other
     occupants also were removed from the vehicle and patted down.
     Two of the occupants possessed controlled substances. The
     front seat passenger possessed heroin and [crack] cocaine, and
     another occupant possessed marijuana and cocaine. [The heroin
     found on the front seat passenger was stamped “American Idol.”
     The bags were packaged with rice in a plastic baggie. The crack
     cocaine was packaged in knotted plastic sandwich baggies.]

     [Officer Snyder requested another officer to remove Williams
     from the cruiser, and search him a second time. The officer did
     so, but again did not find any weapons or contraband.] Officer
     Snyder transported [Williams] back to police headquarters.
     When Officer Snyder removed [Williams] from the vehicle, he
     discovered a clear plastic sandwich bag (sometimes referred to
     as a distribution bag) on the floor board of the cruiser in the
     area where [Williams] had just been sitting. The distribution bag
     contained a knotted sandwich bag with rice and twenty-one blue
     waxen bags of heroin stamped “American Idol” and another
     knotted sandwich bag with twenty baggies of crack cocaine. No
     controlled substances were in the cruiser when Officer Snyder
     began his shift, and [Williams] was the first person to be placed
     in the back of Officer Snyder’s cruiser.

     The police also did not discover any paraphernalia to ingest the
     controlled substances on [Williams’] person, in [Williams’]
     vehicle, or in Officer Snyder’s police cruiser.

     Officer Snyder charged [Williams] with [two counts of PWID.]

     On August 29, 2014, [Williams] filed a motion in limine in which
     he sought to preclude the Commonwealth from introducing
     evidence that other occupants of the vehicle were found in
     possession of drugs with similar packaging as the drugs allegedly
     possessed by [Williams]. He asserted that the relevancy of the
     similar packaging was outweighed by its prejudicial nature and
     the confusion it would cause. The court held an argument on
     [Williams’] motion and denied it on September 15, 2014 on the
     basis that the evidence was circumstantial evidence of intent to
     distribute.

     A jury trial was held on September 16, 2014. The jury convicted
     [Williams] of both charges. [Williams] requested immediate

                                   -2-
J-A26036-15


      sentencing, and the court sentenced him to incarceration in a
      state correctional institution for one and one-half to three years.

      [Williams] filed a post-sentence motion in which he requested a
      new trial, because the court erred in denying his motion in
      limine. The court denied [Williams’] post-sentence motion on
      December 16, 2014. Two days later, [Williams] filed [a] notice
      of appeal.

Trial Court Opinion (“T.C.O.”), 4/29/2015, at 1-3 (minor modifications made

for clarity and consistency).

      On January 6, 2015, the trial court directed Williams to file a concise

statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).

On January 26, 2015, Williams timely filed a concise statement. On April 29,

2015, the trial court issued an opinion pursuant to Pa.R.A.P. 1925(a).

      Williams raises the following question for our review:

      Whether the trial court erred and abused its discretion in
      denying [Williams’] motion to preclude the Commonwealth from
      admitting evidence of drugs found in the groin area of other
      occupants of the vehicle that [Williams] was driving in order to
      prove beyond a reasonable doubt that [Williams] possessed
      drugs found on the floor of a police cruiser?

Brief for Williams at 7.

      We begin with the legal standards and principles that govern our

review of this case.

      When reviewing the denial of a motion in limine, we apply an
      evidentiary abuse of discretion standard of review.           See
      Commonwealth v. Zugay, 745 A.2d 639 (Pa. Super. 2000)
      (explaining that because a motion in limine is a procedure for
      obtaining a ruling on the admissibility of evidence prior to trial,
      which is similar to a ruling on a motion to suppress evidence, our
      standard of review of a motion in limine is the same as that of a
      motion to suppress). The admission of evidence is committed to

                                     -3-
J-A26036-15


     the sound discretion of the trial court and our review is for an
     abuse of discretion. See Commonwealth v. Albrecht, 720
     A.2d 693, 704 (Pa. 1999).

Commonwealth v. Owens, 929 A.2d 1187, 1190 (Pa. Super. 2007).

     The threshold inquiry with admission of evidence is whether the
     evidence is relevant. “Evidence is relevant if it logically tends to
     establish a material fact in the case, tends to make a fact at
     issue more or less probable, or supports a reasonable inference
     or presumption regarding the existence of a material fact.”
     Commonwealth v. Spiewak, 617 A.2d 696, 699 (Pa. 1992).
     In addition, evidence is only admissible where the probative
     value of the evidence outweighs its prejudicial impact.
     Commonwealth v. Story, 383 A.2d 155 (Pa. 1978). However,
     where the evidence is not relevant there is no need to determine
     whether the probative value of the evidence outweighs its
     prejudicial impact. Id. Instead, once it is determined that the
     trial court erred in admitting the evidence, the inquiry becomes
     whether the appellate court is convinced beyond a reasonable
     doubt that such error was harmless. Id. Harmless error exists
     where: (1) the error did not prejudice the defendant or the
     prejudice was de minimis; (2) the erroneously admitted evidence
     was merely cumulative of other untainted evidence which was
     substantially similar to the erroneously admitted evidence; or (3)
     the properly admitted and uncontradicted evidence of guilt was
     so overwhelming and the prejudicial effect of the error was so
     insignificant by comparison that the error could not have
     contributed to the verdict. Commonwealth v. Simmons, 662
     A.2d 621 (Pa. 1995) (citing Commonwealth v. Williams, 573
     A.2d 536 (Pa. 1990)).

Commonwealth v. Robinson, 721 A.2d 344, 350 (Pa. 1998) (citations

modified).

     Williams argues that evidence of the drugs that were found in the

groin area of the front seat passenger was irrelevant to his case, primarily

because Williams “cannot be connected to the drugs other than his proximity

to the other occupant and his later proximity to drugs found in the police


                                    -4-
J-A26036-15



cruiser.” Brief for Williams at 11. “The absence of connection between the

passenger’s possession of drugs and the drugs found in the police cruiser

make this evidence irrelevant.” Id. We disagree.

      Despite Williams’ contention to the contrary, there is a very clear link

between the drugs found on the floor of the police cruiser and the drugs

found in the groin area of the front passenger: the “American Idol” stamp

on the heroin.     The Commonwealth was required at trial to prove that

Williams possessed the drugs that were found on the floor of the police

cruiser. Williams was the first person arrested and placed in the cruiser on

the day in question. The drugs were not on the floor before Williams was

placed in the car. However, he vehemently denied possession of the drugs

at trial, in particular because he was searched twice before being placed in

the back seat of the car. The evidence at issue unquestionably was relevant

not only as circumstantial evidence of possession, but also to refute

Williams’ assertion that he was not the person who dropped the drugs on the

floor of the vehicle.

      As noted, the evidence was relevant as circumstantial evidence of

possession. The Commonwealth had to prove the identity of the person who

placed the drugs in the police cruiser. Williams, only minutes before, was in

a vehicle with another person who had a quantity of drugs that was marked

and packaged identically to those found at Williams’ feet in the police car. In

proving that Williams was the person who secreted the drugs on the floor of

the cruiser, the Commonwealth demonstrated that Williams was the only

                                     -5-
J-A26036-15



person in the cruiser, that no drugs were in the cruiser before he was placed

in the car, and the drugs were marked exactly as those found on a person in

the vehicle that Williams was driving immediately before being arrested.

The drugs on the front passenger were a relevant, and arguably necessary,

piece of the Commonwealth’s proof of possession.       The trial court did not

abuse its discretion in holding the evidence to be relevant.

      Williams next argues that, if the evidence was relevant, the prejudicial

effect of the evidence outweighed its probative value.     For this argument,

Williams maintains that the evidence amounted to a prior bad act that was

used for the sole purpose of proving another bad act, which is strictly

proscribed by Pa.R.E. 404. This argument fails before it starts, because the

very language of the rule that Williams relies upon precludes its applicability

to Williams in this situation. Pursuant to Rule 404, “[e]vidence of a person’s

character or character trait is not admissible to prove that on a particular

occasion the person acted in accordance with the character or trait.”       In

other words, per its own terms, Rule 404’s proscription applies only when

the bad act being introduced was committed by the person against whom

the act is being offered. In this case, that would mean that Rule 404 only

applies if one of Williams’ prior bad acts is being used to show that Williams

is acting in conformity with his own prior bad act.    Here, it was the front

passenger’s bad act that was proffered against Williams. Rule 404 has no

applicability here.




                                     -6-
J-A26036-15



      The evidence in this case undoubtedly was prejudicial. Most, if not all,

relevant evidence introduced against a criminal defendant is prejudicial.

However, as detailed above, the evidence was highly probative to prove that

Williams was the person who possessed, and then abandoned, the drugs in

the police cruiser.   We discern nothing in the record to indicate that the

prejudicial value outweighed the highly probative nature of the contested

evidence. Hence, the trial court did not abuse its discretion either in ruling

the evidence to be relevant or in determining that the probative value of the

evidence outweighed its prejudicial effect.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/2/2015




                                     -7-